 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DWAYNE CONYERS,                                     Case No.: 19cv1504 MMA (MDD)
12                                     Petitioner,
                                                         ORDER: (1) DIRECTING CLERK
13   v.                                                  OF COURT TO FILE PETITION IN
                                                         THIS CASE [ECF No. 1] AS A
14   JOSIE GASTILLO, Warden, et al.,
                                                         MOTION TO AMEND AND
15                                  Respondents.         AMENDED PETITION IN CASE NO.
                                                         18cv0085 JLS (KSC); and (2)
16
                                                         DENYING MOTION TO PROCEED
17                                                       IN FORMA PAUPERIS [ECF No. 2]
                                                         AS MOOT
18
19         On January 12, 2018, Petitioner filed a petition for writ of habeas corpus in this
20   Court which contained three claims and which was given case no. 18cv0085 JLS (KSC).
21   See Conyers v. Gastelo, S.D. Cal. case no. 18cv0085 JLS (KSC). The Court later granted
22   Petitioner’s request for stay and abeyance in case no. 18cv0085 JLS (KSC) to permit
23   Petitioner to return to state court to exhaust an additional claim. Id., ECF No. 18.
24   Petitioner was directed to file a motion to amend his petition and a fully exhausted
25   amended petition in case no. 18cv0085 JLS (KSC) once he had exhausted his new claim.
26   Id.
27         On August 9, 2019, Petitioner filed a petition for writ of habeas corpus in this case.
28   The Petition attacks the same conviction and contains the same three claims as the

                                                     1
                                                                               19cv1504 MMA (MDD)
 1   petition in case no. 18cv0085 JLS (KSC) as well as the fourth claim Petitioner sought to
 2   exhaust in that case. See ECF No. 1. The Petition filed in this case appears to be
 3   Petitioner’s attempt to file a motion to amend and an amended petition in case no.
 4   18cv0085 JLS (KSC). Accordingly, the Clerk of Court is DIRECTED to file the petition
 5   in this case [ECF No. 1] as a motion to amend and amended petition in case no.
 6   18cv0085 JLS (KSC). See Woods v. Carey, 525 F.3d 886, 890 (9th Cir 2008) (stating
 7   that when a pro se petitioner has a 28 U.S.C. § 2254 petition pending in a district court
 8   and files a new 28 U.S.C. § 2254 petition, “the district court should . . . construe[ a] pro
 9   se habeas petition as a motion to amend his pending habeas petition.”)
10         For the foregoing reasons, the motion to proceed in forma pauperis [ECF No. 2] is
11   DENIED as moot. The Clerk of Court is directed to close this case.
12         IT IS SO ORDERED.
13   Dated: August 16, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                19cv1504 MMA (MDD)
